DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 10/06/2021 is acknowledged.  The traversal is on the ground(s) that “Restriction is never proper when examining all claims would not present a serious burden to the Examiner. Here, the groups of claims identified by the Examiner have substantial overlap in concepts.  Accordingly, a search of one group would necessarily have substantial overlap with the other group.”  This is not found persuasive because Group II does not require a transceiver and an insulin infusion device; and Group I has separate utility such as a signal transceiver for communicating a signal to an insulin infusion device.  In addition, the groups are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, modes of operation and function.  Restriction for examination purposes is proper because all the inventions are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant's election with traverse of species A1 (the sensor is an in-vitro sensor), B1 (the analyte is glucose), C5 (the optical sensor is used in a bodily fluid) in the reply filed on 07/07/2022 is acknowledged.  The traversal is on the ground(s) that “Restriction is never proper when examining all claims would not present a serious burden to the Examiner. Here, the groups of claims identified by the Examiner have substantial overlap in concepts. Accordingly, a search of one group would necessarily have substantial overlap with the other group. Under these circumstances, all claims should be examined together. Furthermore, the identified species are improper since they are not mutually exclusive. Both in-vitro and in-vivo sensors may be continuous sensors, and vice versa, and an optical sensor may be simultaneously used in a bodily fluid as well as in any of the spaces identified in C1-C4.” This is not found persuasive because, in addition to the reasons given in the Restriction Requirement 08/28/2021, the specification does not appear to disclose both in-vitro and in-vivo sensors are continuous sensors.  Further, the species C1-C4 are directed to a non-elected invention (Group II).  However, there is a search and/or examination burden for the patentably distinct species because at least the following reason(s) apply: (a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; (b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; or (c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diabetes management system comprising an optical analyte sensor and an insulin infusion device” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites an optical analyte sensor and an insulin infusion device in the preamble.  However, these elements are not positive elements of the claim, and the scope of the claim appears to direct only to the optical analyte sensor.  For the purpose of this Office action, limitations to insulin infusion device are being interpreted as intended use limitations.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure.
With regard to limitations in claims 1, 2 (e.g., “for receiving a fluorescence signal at a first isosbestic frequency, and at a second frequency, and for measuring an intensity of the fluorescence signal at the first and second frequencies”, “for determining a concentration of the analyte based on the respective intensities measured at the first and second frequencies”, “for transmitting a signal to the insulin infusion device”, “determines an insulin requirement and wherein the signal transmitted to the insulin infusion device comprises an insulin requirement based on the determined insulin requirement”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 1, there are no connections among the elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ibey et al. (US 2010/0222657).
Regarding claim 1, Ibey et al. teach:
1. A diabetes management system comprising an optical analyte sensor (e.g., device for sensing an analyte ¶ 0022+) and an insulin infusion device (e.g., insulin pump ¶ 0031, 0050), wherein the optical analyte sensor comprises: 
a matrix (e.g., hydrogel ¶ 0025-0026+) for receiving a sample containing the analyte at an unknown concentration; 
a light emitter (e.g., light source ¶ 0028; light emitting diode Fig. 9) for emitting light at a stimulation frequency upon the sample (¶ 0028+); 
a light receiver (e.g., detector ¶ 0029, Fig. 9) capable of receiving a fluorescence signal at a first frequency, and at a second frequency (¶ 0007, 0035+), and capable of measuring an intensity of the fluorescence signal at the first and second frequencies (¶ 0054-0056); 
a processor (¶ 0030-0032) capable of determining a concentration of the analyte based on the respective intensities measured at the first and second frequencies (¶ 0023, 0033, 0037+); and 
wherein the analyte sensor further comprises a transceiver capable of transmitting a signal to the insulin infusion device (see i.e., “A system and/or device of the disclosure may be operably linked to a regulator and/or an insulin pump to administer insulin (or any other therapeutic preparation) when and to the extent indicated by detected glucose levels. A system and/or device may further include appropriate controls to ensure that neither too much nor too little of the therapeutic preparation is administered to a subject.” ¶ 0050). 

Regarding claims 2, 3 & 6, Ibey et al. teach:
2. The diabetes management system of claim 1, wherein the processor further capable of determining an insulin requirement and wherein the signal transmitted to the insulin infusion device comprises an insulin requirement based on the determined insulin requirement (see i.e., “A system and/or device of the disclosure may be operably linked to a regulator and/or an insulin pump to administer insulin (or any other therapeutic preparation) when and to the extent indicated by detected glucose levels. A system and/or device may further include appropriate controls to ensure that neither too much nor too little of the therapeutic preparation is administered to a subject.” ¶ 0050). 
3. The diabetes management system of claim 1, wherein the sensor is an in-vitro sensor (Abstract). 
6. The diabetes management system of claim 1, wherein the analyte is glucose (¶ 0006+). 

Claim(s) 1, 2 & 6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Stumber (US 2013/0211212).
Regarding claim 1, Stumber teaches:
1. A diabetes management system comprising an optical analyte sensor (1) and an insulin infusion device (e.g., insulin pump ¶ 0003), wherein the optical analyte sensor comprises: 
a matrix (e.g., hydrogel 11) capable of receiving a sample containing the analyte at an unknown concentration (¶ 0015+); 
a light emitter (e.g., laser diode 211) capable of emitting light at a stimulation frequency upon the sample (¶ 0017); 
a light receiver (e.g., photodiode 212) capable of receiving a fluorescence signal at a first frequency, and at a second frequency, and capable of measuring an intensity of the fluorescence signal at the first and second frequencies (¶ 0017); 
a processor (e.g., microchip computation unit 31) capable of determining a concentration of the analyte based on the respective intensities measured at the first and second frequencies (¶ 0008, 0017); and 
wherein the analyte sensor further comprises a transceiver (e.g., wireless radio communication element) capable of transmitting a signal to the insulin infusion device (see i.e., “The information could, on the one hand, be transmitted to an insulin pump for continuous regulation of the blood sugar level. On the other hand, wireless transmission of the blood sugar level to a medical monitoring system would be feasible.” ¶ 0003). 

Regarding claims 2 & 6, Stumber teaches:
2. The diabetes management system of claim 1, wherein the processor further capable of determining an insulin requirement and wherein the signal transmitted to the insulin infusion device comprises an insulin requirement based on the determined insulin requirement (see i.e., “The information could, on the one hand, be transmitted to an insulin pump for continuous regulation of the blood sugar level. On the other hand, wireless transmission of the blood sugar level to a medical monitoring system would be feasible.” ¶ 0003). 
6. The diabetes management system of claim 1, wherein the analyte is glucose (Abstract+). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin, Jr. et al. (US 6330464) in view of Ibey et al. (US 2010/0222657), Stumber (US 2013/0211212), Simpson et al. (US 2011/0046467).
Regarding claims 1 & 2, Colvin Jr. et al. teach: 
1. A diabetes management system comprising an optical analyte sensor (10), wherein the optical analyte sensor comprises: 
a matrix (14, 114, C6/L26-56) capable of receiving a sample containing the analyte at an unknown concentration (C7/L63-C8/L12+); 
a light emitter (e.g., LED) capable of emitting light at a stimulation frequency upon the sample (C6/L26-56+); 
a light receiver (e.g., photodetector, C6/L39-44) capable of receiving a fluorescence signal at a first isosbestic frequency, and at a second frequency (see i.e., the absorptivity, for example, is the same irrespective of the presence or concentration of an analyte (glucose).  That is, where a radiation source emits radiation, e.g., light, over a range of frequencies, light absorbance at certain frequencies will vary based on the presence or concentration of the analyte, but light absorbance at the isosbestic point will remain substantially constant irrespective of such analyte presence or concentration, C19/L55-C20/L1), and for measuring an intensity of the fluorescence signal at the first and second frequencies (see Fig. 21 & C20/L10-45); 
a processor (e.g., control logic circuit) capable of determining a concentration of the analyte based on the respective intensities measured at the first and second frequencies (C11/L16-27+); and 
wherein the analyte sensor further comprises a transceiver (e.g., transmitter) for transmitting a signal (Abstract+). 
Regarding claims 1 & 2, Colvin Jr. et al. do not explicitly teach an insulin infusion device; 2. The diabetes management system of claim 1, wherein the processor further capable of determining an insulin requirement and wherein the signal transmitted to the insulin infusion device comprises an insulin requirement based on the determined insulin requirement. 

See Ibey et al. & Stumber above.
Simpson et al. teach a glucose monitoring system comprising:
an optical analyte sensor (e.g., optical glucose sensor ¶ 0276), an insulin infusion device (e.g., insulin pump ¶ 0445);
a matrix (e.g., hydrogel) for receiving a sample containing the analyte at an unknown concentration (¶ 0037+); 
a receiver (58 ¶ 0437+); 
a processor (40); and 
wherein the analyte sensor further comprises a transceiver (50 ¶ 0436; 62 ¶ 0439+) capable of transmitting a signal to the insulin infusion device (¶ 0445). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Colvin Jr. et al. with an insulin infusion device capable of communicating with a processor (Ibey et al. ¶ 0050; Stumber ¶ 0003; Simpson et al. ¶ 0445), so that glucose level could be monitored and regulated (Ibey et al. ¶ 0050; Stumber ¶ 0003; Simpson et al. ¶ 0445).

Regarding claims 3 & 6, modified Colvin, Jr. et al. teach:
3. The diabetes management system of claim 1, wherein the sensor is an in-vitro sensor (C17/L6-19+). 
6. The diabetes management system of claim 1, wherein the analyte is glucose (C7/L63-C8/L12+; see also C15/L8-22). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798